DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 17, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Donnell (US 8,100,796).
O’Donnell discloses the same method of manufacturing a flat belt assembly as claimed, as shown in Figures 1-3, which is comprised of the steps of tensioning one or more cords, each defined as Part #42, of a plurality of cords that are being positioned in a flat belt with a tensioning device, defined as Part #54, as shown in Figure 3, and over-molding said plurality of cords by extrusion with a belt jacket material, defined as      Part #44, as shown in Figure 3, so as to form a flat belt assembly, which is defined as Part #40, as shown in Figure 1, where said over-molding is conducted while retaining the tensioning of said one or more cords, as described in lines 61-67 of column 3, and lines 1-3 of column 4.  Said belt jacket material is comprised of a polyurethane-based material, as described in lines 40-42 of column 2.  Said tensioning is released once said flat belt assembly is cooled and formed at a finishing station, defined as Part #60, as shown in Figure 3, and described in lines 26-31 of column 4.  Said belt jacket material is inherently heated in the jacket application station, defined as Part #56, while tension is applied to said one or more cords, and said tension is retained on said one or more cords until said flat belt assembly is cooled and formed at said finishing station, as shown in Figure 3.  Said flat belt assembly, once cooled and formed, is stored on spools, defined as Part #62, in order to normalize the tension within said plurality of cords, as described in lines 46-52 of column 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Eichhorn et al. (US 7,086,217).
O’Donnell, as set forth above, discloses all of the features claimed except for the use of tensioning one or more cords in a parabolic manner so as to tension one or more cords in the center of a plurality of cords more than tensioning outer cords in said plurality of cords.
Eichhorn et al. discloses a rope apparatus made from synthetic fiber strands, as shown in Figures 1-3, which is comprised of a center fiber strand or cord, defined as Part #20, a plurality of inner fiber strands or cords, each defined as Part #21 or 22, and a plurality of outer fiber strands or cords, each defined as Part #23 or 24, where said strands are tensioned in a parabolic manner, as shown in Figure 2, so that a tension applied to said inner strands or cords can be greater than a tension applied to said outer strands or cords.
It would have been considered obvious by one of ordinary skill in the art to omit said center fiber strand or cord of said rope apparatus in order to form a hollow core construction with reduced weight.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of strands or cords that are tensioned in a parabolic manner, as taught by Eichhorn et al., in combination with the method of manufacturing a flat belt assembly as disclosed by O’Donnell for the purpose of providing a method of manufacturing a flat belt assembly which can be made to have greater tension in a plurality of inner strands or cords than in a plurality of outer strands or cords.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell in view of Wesson et al. (US 10,556,775).
O’Donnell, as set forth above, discloses all of the features claimed except for the use of a plurality of cords in the form of a wire rope.
Wesson et al. discloses a flat belt assembly, as shown in Figures 2-8, which includes a plurality of cords, as shown in Figure 3, in the form of a wire rope made from a plurality of wires, each defined as Part #32.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a plurality of cords in the form of a wire rope, as taught by Wesson et al., in combination with the method of manufacturing a flat belt assembly as disclosed by O’Donnell for the purpose of providing a method of manufacturing a flat belt assembly which includes a plurality of cords in the form of a wire rope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thompson et al. (US 8,449,349) discloses a flat belt assembly with a plurality of cords that are contained within a polyurethane jacket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 9, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617